 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhite Cloud Products,Inc. and International Union,United Automobile,Aerospace and Agricultural Im-plementWorkers of America(UAW). Case 7-RC-12215October 31, 1974DECISION AND DIRECTIONBY MEMBERSJENKINS, KENNEDY, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election executed on February 12, 1974, anelection by secret ballot was conducted on March 14,1974, under the direction and supervision of the Re-gional Director for Region 7 among the employees inan appropriate unit. At the conclusion of the elec-tion, the parties were furnished with a tally of ballotswhich showed that of approximately 82 eligible vot-ers, 87 cast ballots, of which 42 were for, and 40against, the Petitioner, and 5 were challenged. Therewere no objections filed.Inasmuch as the challenged ballots were sufficientin number to affect the results of the election, and asa preliminary investigation established the existenceof substantial and material factual issues, the Re-gional Director for Region 7 of the National LaborRelations Board issued a notice of hearing on April4, 1974. Thereafter, on April 18 and 29, 1974, a hear-ing was held before Hearing Officer Gregory S. Muz-ingo for the purpose of resolving the issues by thechallenges to the ballots of Mike Kuhns, MargaretNies, Clifford Schooley, Joanne Nelson, and WesleyGraham.The hearing was conducted in accordance with theprovisions of Section 102.69(e) of the Board's Rulesand Regulations, Series 8, as amended. All partieswere represented and afforded full opportunity to beheard, to present and examine witnesses, to intro-duce relevant evidence, and to present oral argu-mentsduring the course of the hearing.On June 21, 1974, Hearing Officer Muzingo issuedand served on the parties his Report and Recommen-dations on Challenged Ballots. In his report, theHearing Officer recommended that the challenges tothe ballots of all five employees be overruled, theirballots be opened and counted, a revised tally be is-sued, and an appropriate certification then be issued.Thereafter, the Employer filed exceptions, with asupporting brief, limited only to the recommendationthat the challenge to Nelson's ballot be overruled.'The Employer contends that Nelson was classified as1In the absence of exceptions thereto,the Board adoptspro formathea "leader" and that, pursuant to the agreement be-tween the parties, that classification was specificallyexcluded from the unit. Petitioner filed a reply briefin support of the Hearing Officer's recommendationthat the challenge to Nelson's ballot be overruled.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees in-cluding tool and die repairmen, die setters, forktruck drivers and salvage employees, but exclud-ing office clerical employees, professional em-ployees, production control employees, truckdri-vers, leaders, leader trainees, inspectors, co-opstudents, guards, supervisors as defined in theAct, and all other employees.5.The Board has considered the Hearing Officer'sreport, the Employer's exceptions, and the briefs, andfinds merit in said exceptions as hereinafter set forth.The parties stipulated to a unit which specificallyexcluded "leaders." Nelson and two other paintersare classified as leadersas is anemployee in the tool-room. None of the names of the three painters ap-peared on the eligibility list provided by the Employ-er.Of them, only Nelson attempted to vote, but herballot was challenged by the Board agent. However,the name of the leader in the toolroom appeared onthe list and he voted without challenge.Established Board law dictates that in stipulatedunit cases " . . . the Board's function is to ascertainthe parties' intent with regard to the disputed em-ployee and then to determine whether suchintent isinconsistent with any statutory provision or estab-lishedBoard policy." z In accordance with theseguidelines the Hearing Officer determined that, sincethere was no statutory definition as to what consti-tuted a "leader," it was his duty to ascertain the par-ties' intent with respect to the unit placement of lead-ers.Upon consideration of testimony given at theHearing Officer's recommendation that the challenges to the ballots cast by2The Tribune Company,190 NLRB 398 (1971),J Olson Machine Co.Kuhns, Nies, Schooley, and Graham be overruledInc,196 NLRB 598 (1972)214 NLRB No. 70 WHITE CLOUD PRODUCTS, INC.hearing, he concluded that the Employer only in-tended to exclude leaders who possess the authorityto discipline, and that, absent any indication to thecontrary, the Petitioner intended to exclude all lead-ers.Thus, ascertaining that theintentof the partieswith respect to the exclusion of leaders was "in a realsense,disputed," he concluded that the stipulationwas inconclusiveas to the placement of leaders andthat that issue had to be resolved in accordance withcommunity-of-interest standards. On this basis, hedetermined that Nelson shared a community of inter-est with unit employees and therefore that the chal-lenge to herballot should be overruled.We disagree with the Hearing Officer's determina-tion that the intent of the parties with respect to lead-ers wasinconclusive. As already indicated, in stipu-lated-unit cases such as thisit isincumbent upon theBoard to ascertain the expressed intent of the partieswith regard to the disputed employee. Here, the in-tent of the parties is expressed in their stipulation ofthe appropriate bargainingunit inclear and unam-biguousterms.Without qualification, it is to exclude"leaders." If, asthe Hearing Officer found, the hear-ing disclosed that one of the parties subjectively en-tertainedan intentat odds with this stipulation,' thatintent cannotbe given recognition. To do so wouldonly undercut the very agreement which served as abasisfor conducting the election. In the circum-stances,we must conclude that the parties intendedto exclude all leaders from the unit. As Nelson isclassifiedas a leader, it follows that her exclusionwas intended.As also indicated above, we permit parties to stipu-late to the appropriateness of the unit, and to various3In its brief to the Board, the Employer denies that its intent was toexclude from the unit any leaders who possessed disciplinary or other super-visory authority It states that since supervisors are also excluded from theunit,"it is redundant to exclude leaders on the theory ascribed by the Hear-ing Officer to the Employer since the Report concludes that only leaderswith supervisory authority are excluded "517inclusions and exclusions, if the agreement does notviolate any express statutory provisions or estab-lished Board policies. But a stipulated inclusion orexclusion which may not coincide with a determina-tion which the Board would make in a nonstipulated-unit case on a "community of interest" basis is not aviolation of Board policy such as would justify over-riding the stipulation. InTribune Company, supra,wecited with approval th s observation by the Courts ofAppeals for the Second Circuit:In our view no established Board policy orgoal of the Act is contravened by including [theemployee].We view community of interest as adoctrine useful in drawing the borders of an ap-propriate bargaining unit, a function well withinthe discretion of the Board. But we do not con-clude that the doctrine remains as an establishedBoard policy sufficient to override the parties'intent when the Board, in the interests of fur-thering consent elections, allows the parties tofix the um t.4Accordingly,we conclude that the challenge to theballot of Joanne Nelsonshould besustained.DIRECTIONIt is hereby directed that the Regional Director forRegion 7 shall, within 10 days from this date of thisDecision, open and count the ballots of Mike Kuhns,Margaret Nies, Clifford Schooley, and Wesley Gra-ham, the challenges to which have been overruled,and thereafter prepare and cause to be served on theparties a revised tally of ballots, including therein thecount of said ballots. Upon the basis of the revisedtally, the Regional Director shall issue the appropri-ate certification in accordance with the Board'sRules and Regulations.4Tielenaier Oil Company v N L R B,358 F 2d 363, 366 (C A 2, 1966)